Citation Nr: 0602174	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  02-09 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial compensable evaluation for status 
post removal of a pterygium of the left eye.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Fussell, Counsel






INTRODUCTION

The veteran served on active duty from August 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi in May 2001 and May 2002.  The Board 
remanded the issue currently before the Board to the RO in 
October 2003, February 2004, and August 2005.  


FINDINGS OF FACT

The veteran's corrected distant visual acuity is 20/25 in 
each eye and the excised pterygium is asymptomatic and 
unrelated to complaints of redness and irritation of the 
eyes, glaucoma, and bilateral cataracts.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for status 
post removal of a pterygium of the left eye are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.31, 4.75, Diagnostic Codes 
6034, 6061-6079 (2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA became effective on November 9, 2000, and describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  Upon receipt 
of a complete or substantially complete application, VA must 
inform the claimant of information and medical or lay 
evidence not of record:  (1) necessary to substantiate the 
claim; (2) that VA will seek to obtain; (3) that the claimant 
is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2004); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 
332 (2003) (implicitly holding that RO decisions and 
statements of the case may satisfy this requirement).   

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) ("Pelegrini II"); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Here, the initial rating action appealed denied service 
connection for status post removal of a pterygium of the left 
eye but service connection was subsequently granted by a May 
2002 rating decision and an initial noncompensable disability 
rating was assigned.  The veteran continued his appeal as to 
the assignment of the initial noncompensable disability 
rating.  

Here, the appellant was notified of the VCAA in March 2001, 
prior to the grant of service connection.  

However, in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
it was held that, even if there was an error in the timing of 
the VCAA notice, i.e., it did not precede the initial RO 
adjudication, it could be cured by affording the claimant a 
meaningful opportunity to participate in VA's claim 
processing such that the essential fairness of the 
adjudication was unaffected.  

The veteran was notified of the VCAA requirements for the 
left eye rating following the October 2003 Board remand by a 
December 2003 letter from the VA Appeals Management Center 
(AMC).  

Prior to that the service medical records (SMRs) were 
received and the veteran was afforded a VA eye examination in 
January 2001.  He also submitted a statement from Dr. Bennett 
dated in January 2001 relative to his eye disorder but in VA 
Form 21-4138, Statement in Support of Claim of November 2001 
he stated he had no further medical information from private 
physicians.  

The appellant also underwent an additional VA eye examination 
in September 2005, following the August 2005 Board remand.  
38 U.S.C.A. § 5103A(d).  Also, the veteran's VA outpatient 
treatment records since 1999 are on file.  

Further, although offered, the veteran declined his 
opportunity for a hearing to provide oral testimony in 
support of his claim.  

The more recent statements and correspondence from the 
veteran and his representative do not make reference to or 
otherwise mention any additional treatment from other sources 
(e.g., private or non-VA, etc.).  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
appellant is not prejudiced by the Board deciding the appeal 
without first remanding the case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  



Background

The service entrance examination was negative for a pterygium 
but the October 1945 service discharge examination revealed a 
pterygium of the veteran's left eye.  

A pterygium is a wing-like structure, applied especially to a 
triangular fold of membrane, extending from the conjunctiva 
to the cornea.  Norris v. West, 11 Vet. App. 219, 220 (1998).  

On VA examination in January 2001 the veteran reported that 
during service he had a growth on the anterior nasal aspect 
of his left eye which was later removed in the late 1950s.  
There had been no recurrence of the growth and he was left 
with no residual eye problems as a result of the growth.  He 
was being treated by a private physician for glaucoma and 
bilateral cataracts.  The diagnoses were a history of a 
pterygium of the left eye, post surgical removal, without 
residuals; glaucoma; and bilateral cataracts.  The examiner 
stated that there was no association between the pterygium 
during service and the current glaucoma and cataracts.  

In January 2001 Dr. Bennett stated that the veteran had had a 
routine glaucoma evaluation that month.  At that time the 
veteran's vision was 20/25 in each eye with correction.  
Intraocular pressure was 23 in each eye.  Slit lamp 
examination revealed moderate cataract changes in each eye.  

VAOPT records from 1999 to 2001 reflect that the veteran was 
being treated for glaucoma by Dr. Bennett.  

On VA examination in September 2005 the veteran complained of 
having had red and irritated eyes for the last 30 years.  He 
reported that his left eye had been red and irritated for 
several years.  He thought that he might have gotten 
something in that eye back in World War II, 40 years ago, and 
that this might have started his problems.  He had had 
surgery to remove a growth of ocular tissue over the left eye 
about 30 years ago.  The course since onset had been 
intermittent, with remissions.  He currently took Visine 
eyedrops which provided some help and caused no side-effects.  
His pterygium had been removed in 1975.  He had no history of 
eye trauma or neoplasm.  There were no period of 
incapacitation due to eye disease and no history of 
congestive or inflammatory glaucoma.  He did not have 
keratoconus or use contact lenses.  Adequate visual 
correction was possible by other means.  There was not more 
than 4 diopters of spherical correction between the eyes.  

The veteran's uncorrected near visual acuity was 20/60 in 
each eye correctable to 20/30 in each eye.  His uncorrected 
distant visual acuity was 20/60 in each eye correctable to 
20/25 in each eye.  There was no diplopia, strabismus, visual 
field defect or homonymous hemianopsia.  There was neither 
ptosis nor any active eye disease.  There was scarring of the 
left eye from removal of tissue growth.  There was no 
nystagmus, loss of eyebrows or eyelashes and no scotoma in 
either eye.  The lens of each eye had been replaced (due to 
cataracts).  His eyelids were normal and the lacrymal ducts 
functioned normally.  There was normal age related loss of 
accommodation.  

It was reported that the glands in the eyelids that were 
responsible for maintaining tear film and good and 
comfortable vision were nor functioning properly due to 
clogging secondary to poor eyelid hygiene.  There were no 
residuals of any eye injury but there was a residual scar 
from removal of a pterygium of the left eye.  The diagnosis 
was dry eye secondary to clogged lid glands causing redness 
and burning.  

The examiner stated that it would be hard to prove a 
connection between the pterygium and the current dry eye 
condition being caused by time spent in service without 
resorting to mere speculation.  

Legal Analysis

Ratings for service-connected disabilities are determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities - which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
(DCs) identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  But the most current 
level of functional impairment due to the service-connected 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

The present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Moreover, the 
most recent examination is not necessarily and always 
controlling; rather, consideration is given not only to the 
evidence as a whole but to both the recency and adequacy of 
examinations.  Powell v. West, 13 Vet. App. 31, 35 (1999).  

On appeal from an initial assignment of a disability 
evaluation VA must consider whether the appellant is entitled 
to a "staged" rating to compensate for times since filing the 
claim when the disability may have been more severe than at 
other times during the course of the appeal.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  

The veteran's service-connected pterygium, left eye, is 
currently evaluated as noncompensable under the provisions of 
38 C.F.R. § 4.84a, DC 6034.  This rating code provides that 
pterygium is rated for loss of vision, if any.  Id.  Field 
loss may be used as a basis to evaluate this disability, as 
well as impairment of visual acuity.  38 C.F.R. §§ 4.76, 
4.76a.  

Ratings on account of visual impairment are to be based only 
on examination by specialists.  Such examinations should 
include uncorrected and corrected central visual acuity for 
distance and near, with a record of the refraction.  38 
C.F.R. § 4.75.  In rating impairment of visual acuity, the 
best distant vision obtainable after best correction with 
glasses will be the basis of rating, except in cases of 
keratoconus in which contact lenses are medically required.  
Id.  

The level of compensation for central visual acuity is 
prescribed in a table that relates the impairment of vision 
in both eyes, with the diagnostic code dictated by table.  
See 38 C.F.R. § 4.84a, Table V.  The percentage evaluation 
for impairment of central visual acuity will be found from 38 
C.F.R. § 4.84a, Table V (2004) by intersecting the horizontal 
row appropriate for the Snellen index for one eye and the 
vertical column appropriate to the Snellen index of the other 
eye.  

Where vision in one eye is 20/40 and vision in the other eye 
is 20/40, a 0 percent rating is assigned.  38 C.F.R. § 4.84a, 
DC 6079.  Where vision in one eye is 20/50 (or is 20/70, or 
20/100) and vision in the other eye is 20/40, a 10 percent 
rating is assigned.  38 C.F.R. § 4.84a, DC 6079.  A 20 
percent evaluation will be assigned for vision in one eye of 
20/200 (or 15/200), when corrected visual acuity in the other 
eye is 20/40.  38 C.F.R. § 4.84a, DC 6077.  

The rating schedule authorizes the assignment of a zero 
percent (noncompensable) evaluation in every instance in 
which the rating schedule does not provide such an evaluation 
and the requirement for a compensable evaluation are not met.  
38 C.F.R. § 4.31.  

Considering the medical evidence of record in light of the 
above-noted criteria, the Board finds that a compensable 
rating for service-connected pterygium, left eye, is not 
warranted.  In this case, there is simply no evidence of any 
loss of visual acuity in the veteran's left eye that would 
correspond to a compensable rating, under the VA rating 
schedule for visual impairment.  38 C.F.R. § 4.84a, Table V.  
As discussed above, where vision in the other eye (in this 
case, the veteran's right eye, for which there is no service-
connected disability) is 20/40, the corrected vision in the 
eye that is being evaluated for rating purposes must be at 
least 20/50 or worse.  

Here, the veteran's corrected distant visual acuity was 
substantially better than either of these levels of visual 
acuity, having been 20/25 in each eye on VA examination in 
September 2005 and this was the same as determined by Dr. 
Bennett in January 2001, indicating that there has been no 
progressive visual loss.  The September 2005 examination also 
found that he had no visual field defect.  

Moreover, the symptoms of which the veteran complained on VA 
examination in September 2005 were found by the examiner to 
be due to poor eyelid hygiene and not to residuals of the 
removal of the pterygium of the left eye.  In fact, those 
complaints were of symptoms affecting both eyes and not just 
the left eye from which a pterygium was excised.  Further, 
the 2001 VA examination found that the pterygium was 
unrelated to the veteran's current nonservice-connected 
glaucoma and bilateral cataracts.  

Lastly, the residual scarring of the left eye from the 
removal of the pterygium is not shown to be anything other 
than asymptomatic and not disfiguring.  In fact, the veteran 
has no complaints related specifically to such scarring.  

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for the service-connected disorder 
under the provisions of 38 C.F.R. § 3.321(b)(1).  He has not 
been hospitalized on account of it and the disorder has not 
caused marked interference with his employment, i.e., beyond 
that contemplated by his assigned rating, or otherwise 
rendered impractical the application of the regular schedular 
standards.  Admittedly, his overall functional impairment may 
hamper his performance in some respects, but certainly not to 
the level that would require extra-schedular consideration 
since those provisions are reserved for very special cases of 
impairment that simply is not shown here.  Consequently, the 
Board does not have to remand this case to the RO for further 
consideration of this issue.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

For all the foregoing reasons, the Board concludes that the 
claim for a compensable rating for pterygium, left eye, must 
be denied.  In reaching this conclusion, the Board has 
considered applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim for increase, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  






ORDER

An initial compensable evaluation for status post removal of 
a pterygium of the left eye is denied.  



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


